Citation Nr: 1034462	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 
1985.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in New Orleans, Louisiana, (hereinafter RO).  The October 2009 
supplemental statement of the case found that the claim for 
service connection for schizophrenia had been reopened, and the 
adjudication below will be rendered on the same basis.  

In July 2010, the Veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  
During this hearing, the undersigned Veterans Law Judge was 
located in Washington, D.C., and the Veteran was located at the 
RO. 


FINDINGS OF FACT

1.  Private hospitalization reports dated within one year of 
separation from service reflect that a psychosis was manifested 
to a degree of at least 10 percent.  

2.  Private and VA medical opinions have found that schizophrenia 
was aggravated by service. 


CONCLUSION OF LAW

Schizophrenia is presumed to have been aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for schizophrenia.  This 
is so because the Board is taking action favorable to the Veteran 
in the decision below.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
 
Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including psychoses such as schizophrenia, for 
which service connection may be presumed to have been incurred in 
or aggravated by service if the disorder is manifested to a 
degree of 10 percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Briefly summarizing the evidence of record, the record prior to 
service reflects psychiatric hospitalization from February 1975 
to July 1975 and June 1980 to August 1982 for a variously 
diagnosed psychotic disorder.  The Veteran, to include in sworn 
testimony to the undersigned in July 2010, has conceded that he 
had schizophrenia prior to entrance to service.  However, he 
testified that his pre-service psychiatric disability was of a 
"mild" degree and that the rigors of his military service 
aggravated his schizophrenia beyond that which would have been 
the case if he was in civilian service.  He also noted he was 
treated by a psychiatrist in service.   

The service treatment records from the Veteran's active duty are 
not of record, but within one year of separation from service, 
the Veteran received over one month of inpatient treatment for 
psychotic symptoms at two private facilities from April 1986 to 
May 1986.  Treatment therein included antipsychotic medications, 
and his prognosis at discharge was listed as "guarded "  
Multiple private and VA medical opinions dated through October 
2004 have stated that the Veteran suffers from schizophrenia that 
was aggravated by service.  The reports from the August 2009 VA 
examination indicated the Veteran was experiencing delusions and 
was still taking anti psychotic medications.  The VA examiner, 
who was provided with the claims file, concluded that she could 
not resolve the issue as to whether the Veteran's schizophrenia 
was aggravated by service without resort to mere speculation. 

Unless the preponderance of the evidence is against the Veteran's 
claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.  As noted above, the pertinent legal 
criteria provide that service connection for a psychosis such as 
schizophrenia manifested to a degree of 10 percent or more within 
one year of service can be presumed to have been incurred or 
aggravated by service.  Given the credibly described in-service 
treatment, together with the severity of the Veteran's psychotic 
illness as described on the reports from the hospitalization from 
April 1986 to May 1986, within one year of the Veteran's November 
1985 separation from service, the Veteran clearly had a psychotic 
disorder that was manifested to a degree of 10 percent or more 
within one year of separation from service.  As such, and given 
the private and VA medical opinions finding that the Veteran's 
schizophrenia was aggravated by service, it cannot reasonably be 
said that the preponderance of the evidence is against the 
conclusion that schizophrenia was aggravated by service.  Thus, 
without finding error in the RO's action, the Board will find 
that service connection for schizophrenia may be granted on the 
basis of aggravation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.
 

ORDER

Entitlement to service connection for schizophrenia on the basis 
of aggravation is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


